The objections to the validity of the bonds and the legality of the issue are fully set out in the complaint, and we deem it necessary to notice four only of the contentions urged by plaintiffs.
It is insisted, first, that the bond act is unconstitutional and void, for the reason that said act is a private act and that thirty days notice was not given, as required in section 12, Article II of the Constitution. It is immaterial whether the act be a public-local law, as defined in S. v.Chambers, 93 N.C. 601, and similar cases, or purely a private act, as on contended by plaintiffs. The courts will not go behind the ratification of the act to ascertain whether notice has been given in accordance with section 12, Article II of the Constitution of this State. While that section is binding upon the conscience of the General Assembly, and doubtless is intended to be observed by that body, the courts will not undertake to review the action in that respect of a coordinate department of the State Government, and will conclusively presume from ratification that the notice has been given. Gatlin v. Tarboro, 78 N.C. 119; Broadnaxv. Groom, 64 N.C. 244; Worth v. R. R., 89 N.C. 291; Puitt v. Comrs.,94 N.C. 709; S. v. Powell, 100 N.C. 525.
Second, that said act is unconstitutional and void because it was not passed in the manner required by section 14, Article II of the Constitution, in that the yeas and nays were not recorded on the second and third readings, as required by said section. An inspection of the journals *Page 428 
of both houses of the General Assembly shows that this contention is without foundation. Comrs. v. Trust Co., 143 N.C. 100. (586) Third, that the act violates Article VI, sections 2, 3, and 4, of the Constitution, in that it empowers defendants to order a new registration. This position is untenable. The suffrage amendment of 1900 fixed a new qualification for voters, but left the matter of their registration to the Legislature, as before. When and how the registration of the voters shall be had is left to the wisdom of the Legislature, and that body may leave it to the local authorities, such as boards of county commissioners, to order a new registration, if such body deems it proper.R. R. v. Comrs., 116 N.C. 566; McCormac v. Comrs., 90 N.C. 441; Whitev. Comrs., 90 N.C. 437; Clark v. Statesville, 139 N.C. 490.
Fourth, that the bonds are to be issued and the tax levied for a purpose that is not corporate in its character, viz., not within the scope and purpose of a municipal corporation, and, therefore, violative of the State Constitution.
This position seems to find support in the decision of the Supreme Court of Ohio in Hubbard v. Fitzsimmons, 57 Ohio, 436, but is contrary to our own rulings. Wood v. Oxford, 97 N.C. 230, and cases cited. We regard municipal corporations as instrumentalities of the State Government, and public in their nature. The General Assembly has control over them, and may enlarge, modify, or curtail their powers as it deems proper, within the limits of our Constitution. It may authorize such corporate bodies to apply their revenues and credit to legitimate purposes tending to the general good and upbuilding of the community, although every individual taxpayer may not be directly benefited thereby.
While such corporations cannot donate their funds to strictly private enterprises, there is nothing in our Constitution which prohibits them, with legislative sanction, from assisting undertakings of a public or semipublic character, which are expected and intended to promote the prosperity and general welfare of the community. The purpose in issuing these bonds is to secure the establishment within the (587) county of Pitt of the Eastern Carolina Teachers Training School, in accordance with the terms of the act establishing it. Chapter 820, Laws 1907. That such donation is not for a private purpose, but intended to assist a great public institution, which will be of inestimable local as well as general benefit cannot be doubted.
The principle indorsed by the Supreme Court of the United States is that if the donation is for a public purpose, viz., for the benefit of the inhabitants of the municipality, then it will be for a corporate purpose.R. R. v. Smith, 62 Ill. 268, cited and quoted from by Mr. *Page 429 Justice Harlan in his elaborate opinion in Livingston v.Darlington, 101 U.S. 413. In this latter case the Court had under consideration the act of the General Assembly of Illinois, approved 5 March, 1867, establishing the State Reform School. The provision authorizing municipal corporations to donate money to secure the location of the school within their limits was sustained, there being nothing in the Constitution of Illinois, as construed by its highest Court, in conflict with it. The authorities are collected and reviewed in the opinion, and support fully our own views. We are of opinion that the bond issue contemplated is valid, and that his Honor properly refused to enjoin it.
Affirmed.
Cited: Comrs. v. McDonald, 148 N.C. 126.
(588)